DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The specification is objected to as failing to provide proper antecedent basis – in accordance with 37 CFR 1.75(d)(1) and MPEP § 608.01(o) – for “a motion converting mechanism integrated into the outer shell and the cam for converting the rotation motion of the rotatable handle into a linear radial displacement of the at least one circular blade with respect to the central axis of the outer shell” (clm. 9). Correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities: the claim recites “the outer shell further comprising…at least one blade slot positioned in a curved portion of the cylindrical shape”. The recitation “the cylindrical shape” in line 5 should read ‘the outer shell’ since the outer shell is the physical structure that comprises the blade slot. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation(s) is/are:
“a motion converting mechanism…for converting the rotation motion of the rotatable handle into a linear radial displacement” (clm. 9)
The term “mechanism” is a generic placeholder (nonce term) and is coupled to the functional language “for converting the rotation motion of the rotatable handle into a linear 
However, the specification is devoid of any recitation of a motion converting mechanism and thus fails to clearly link the structure, material, or acts to the function. Thus, said limitation cannot be interpreted under 35 U.S.C. 112(f).
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f), applicant may present a sufficient showing that the specification recites sufficient structure for performing the claimed function, and that the claimed function is clearly linked to said structure.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4 and 8-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 3: it is unclear if the “path” is the same as or additional to the “first arcuate path” of claim 1.
There is no antecedent basis in the claims for the following:
“said outer shell” and “the curved portion” (clm. 8
“the outer shell”, “the cam”, “the rotatable handle” and “the at least one circular blade” (clm. 9)
“the opposing sides” and “the outer shell” (clm. 10)
NOTE: it appears applicant may have intended claims 8 and 9 to depend on claim 7 since that would solve the antecedent basis issues.
Further regarding claim 9: claim limitation “a motion converting mechanism…for converting the rotation motion of the rotatable handle into a linear radial displacement” (clm. 9) invokes 35 U.S.C. 112(f). However, no association between the structure and the function can be found in the specification.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding claim 10: it is unclear if the “first plate”, “first linear slot”, “second plate”, “first arcuate slot”, “first arcuate path” and “axle” are intended to be the same as or additional to those recited in claim 1. NOTE: it appears applicant may have intended claim 9 to depend on claim 7 since that would solve the clarity issues of claim 10.  Its further noted claim 11 is rejected based on its dependency to claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandenburg, Jr. et al. (US 5,355,588 A), hereinafter ‘Brandenburg’.
Regarding claim 1: Brandenburg discloses A mincer, comprising:
a first plate (56, fig. 3) including a first linear slot (57) that extends linearly (linearly into and out of the page) through the first plate (see fig. 3);
a second plate (38B) including a first arcuate slot (44B) that extends along a first arcuate path through the second plate (see fig. 3);
an axle (18) that extends through the first linear slot (57) and through the first arcuate slot (44B) such that rotation of the second plate with respect to the first plate causes the axle to move through the first linear slot and linearly with respect to the first plate (NOTE: the recitation “such that rotation of the second plate with respect to the first plate causes the axle to move through the first linear slot and linearly with respect to the first plate” is merely functional language and does not further limit the device structurally; accordingly, the recitation is not being given patentable weight);
and a circular blade (11) mounted on the axle (see fig. 3, 7).
Regarding claim 2, which depends on claim 1: Brandenburg discloses the first arcuate slot (44B, fig. 3) of the second plate (38B) extends from a first location proximate a center of the second plate to a second location proximate an outer peripheral edge of the second plate (see fig. 3).
Regarding claim 3, which depends on claim 1: Brandenburg discloses the first arcuate slot (44B, fig. 3) extends along a path forming a portion of a circle (see fig. 3, the first arcuate slot forms the arcuate path that axle 18 travels in and if that path were continued without changing the arc radius it would complete circle).
Regarding claim 4, which depends on claim 3: it is clear from fig. 3 of Brandenburg that a circle formed by continuing the arcuate path of the arcuate slot (44B) would have a center offset from a center of the second plate 38B.
Regarding claim 5, which depends on claim 1: Brandenburg discloses the first plate (56, fig. 3) is a cylindrical plate and the second plate (44B) is a cam plate (NOTE: applicant does not claim any particular structure for the cam plate and thus the second plate 44B reads on a cam plate).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Independent claim 7 is objected to as set forth above, but would be allowable if rewritten to overcome said objection.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art, as exemplified by Brandenburg, Jr. et al. (US 5,355,588 A), Chan (US 2007/ 0028463 A1), Baxter et al. (US 2010/0263217 A1), Beltran (US 2007/0294898 A1), Mori et al. (US 7,040,208 B2), Takeshita (US D423317 S), and Young et al. (US 6,438,850 B2), fails to anticipate or render obvious in combination the following limitations in combination with the other limitations of the claims:
claim 6 – “wherein the axle extends through the second linear slot and through the second arcuate slot”
claim 7 – “wherein rotation of the handle in one direction causes the at least one blade to be radially displaced relative to the central axis”; Chan is the closest prior art but differs in that the cam (28, 29, fig. 31-32) moves radially upward relative to the central axis about which the handle (13) rotates, while the blade (14, fig. 25) and its axle (16) remains fixed in position relative to the central axis
Conclusion
The prior art made of record above but not relied upon is considered pertinent to, at least, various aspects of claim 7 of applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/JARED O BROWN/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725